Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4 and 6-17 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Applicant’s amendments submitted on 01/06/2022 have been fully considered. The remarks and amendments submitted by the Applicant for independent Claims 1 and 12 have overcome prior art of record, specifically “a second fusible portion extending from a second end of the bus bar portion”.

Prior art Gonthier (US20190287751A1), Kume (US6295930B1), Konkol (US20210066011A1), Keim (T. Keim, "Developments in Pyrotechnic-Assisted Fuses [Happenings]," in IEEE Power Electronics Magazine, vol. 5, no. 3, pp. 12-17, Sept. 2018, doi: 10.1109/MPEL.2018.2851123) and Sakuraba (T. Sakuraba, R. Ouaida, S. Chen and T. Chailloux, "Evaluation of Novel Hybrid Protection Based on Pyroswitch and Fuse Technologies," 2018 International Power Electronics Conference (IPEC-Niigata 2018 -ECCE Asia), 2018, pp. 2153-2157, doi: 10.23919/IPEC.2018.8507793) have been found to be the closest prior art.

Regarding claim 1, Gonthier teaches an active/passive automotive fuse module (i.e. breaker device 111) (fig.6) (also refer to [0031], the vehicle may be an aircraft, a train, or a car) 

Kume teaches in a similar field of endeavor of circuit breaker incorporated into an automobile that it is conventional to have a first fusible portion (i.e. fuse 18) (fig.1) and a second fusible portion (i.e. fusible link 14) (fig.1).
Kume does not teach the first fusible portion inside the fuse module.
Keim and Sakuraba, similarly teach a single fusible portion in series with pyrofuse.
However, none of the prior art, listed above or in the attached PTO-892 form, alone or in combination discloses an active/passive automotive fuse module wherein a second fusible portion extends from a second end of the bus bar portion.
Claims 4 and 6-11 are allowed because they depend on allowable claim 1.
Regarding claim 12, it is allowed mutatis mutandis the reasons for claim 1 above.
Claims 13-17 are allowed because they depend on allowable claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304. The examiner can normally be reached M-Th 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V Tran can be reached on (571)270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        01/24/2022

/KEVIN J COMBER/Primary Examiner, Art Unit 2839